WOLF, C.J.
A number of issues are raised by the former husband and former wife in this appeal and cross-appeal from a final judgment of dissolution of marriage. Only the issues dealing with valuation of the family business, Columbia A-Flex, have merit. We affirm the trial court’s finding that the business was a marital asset. However, both parties dispute the valuation as to this marital asset. It is unclear from the record how the trial court reached its determination as to the value of this asset. The trial court also misidentified the date of the filing of the petition for dissolution of marriage which it determined was the correct date of valuation for the business. We, therefore, reverse the trial court’s finding as to this asset and remand for specific findings as to how the court arrived at the original valuation of the business, or for a new valuation of the business, and for adjustment of the scheme of equitable distribution as necessitated by any new valuation. In all other respects the decision of the trial court is affirmed.
PADOVANO and POLSTON, JJ., concur.